     Case 2:19-cv-00538-TLN-EFB Document 22 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LIFALFA GREEN,                                     No. 2:19-cv-00538-TLN-EFB
12                       Plaintiff,
13           v.                                          ORDER
14    MARY BATCHELOR, et al.,
15                       Defendants.
16

17          Plaintiff Lifalfa Green (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 13, 2020, the magistrate judge filed findings and recommendations which were

21   served on Plaintiff and which contained notice to Plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. (ECF No. 17.) Plaintiff has not filed any

23   objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                        1
     Case 2:19-cv-00538-TLN-EFB Document 22 Filed 06/16/20 Page 2 of 2

 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed April 13, 2020 (ECF No. 17), are adopted in

 5   full;

 6           2. This action will proceed on Plaintiff’s First Amendment retaliation claim against

 7   Defendant Batchelor; and

 8           3. Plaintiff’s claims against Defendants Myers, Difuntorum, Bayoneta, August, and

 9   Moreno are DISMISSED without prejudice.

10           IT IS SO ORDERED.

11   DATED: June 15, 2020

12

13

14                                                         Troy L. Nunley
                                                           United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
